— Judgment unanimously affirmed, without costs. Memorandum: We affirm for the reasons stated at Special Term. There is no need to determine that sections 95 through 106 of the Public Officers Law supersede section 22-2200 of the Village Law since the petition fails to allege an intentional failure fully to comply with the notice provisions required by article 7 of the Public Officers Law. An unintentional failure of notice is not grounds for vacating the village enactment (Public Officers Law, § 102, subd 1). (Appeal from judgment of Wayne Supreme Court — art 78.) Present — Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Witmer, JJ.